DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Final action is in response to the applicant’s amendment of April 15, 2022. 
Claims 1-15 are pending and have been considered as follows.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 23, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments/amendments with respect to the objections to the drawings/Specification/claims have been fully considered and are persuasive.  Therefore, the objections to the drawings/Specification/claims as presented in the Office Action of November 15, 2021 have been withdrawn.
Applicant’s arguments/amendments with respect to the rejections of claims under 35 USC §112(b) have been fully considered and are persuasive. The rejection of claims 4, 5, 7, and 11 under 35 USC §112(b) as presented in the Office Action of November 15, 2021 has been withdrawn. However, new rejections under 35 USC §112(b) are presented below based on the amendments to the claims presented in the Amendment of 15 April 2022. 
Applicant’s arguments/amendments with respect to the rejection of claims 1-15 under 35 USC § 101 have been fully considered and are not persuasive. 
Specifically, applicant argues:
In response to the 35 USC 101 rejection, it is not proper to summarize the claims as being directed to a mental process of "processing the received problem report to determine what tools and/or parts are needed to solve the problem." This does not establish the broadest reasonable interpretation (BRI) of the claim as a whole. See MPEP 2106. Even assuming this step per se could be performed by the human mind, the present amended claims are not a method of organizing human activity but instead recite specifics such as "using geolocation information from a mobile device associated with the contacted mechanic to track travel of the contacted mechanic to the non-operational aircraft and to provide to the crew of the non-operational aircraft, a notification of the mechanic's proximity and/or estimated time of arrival to the non- operational aircraft." (see claim 1) Meanwhile, the structure shown in Figure 1A of the present application cannot be summarized or abstracted as a "Certain methods of organizing human activity - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)" or "mental processes - concepts performed in the human mind." See MPEP 2106.04(a). Rather, automatic processing is used to rapidly perform various tasks in a highly efficient manner to provide electronic based arrangements for repairing a non-operational aircraft. Thus, the amended claims herein recite additional elements that amount to significantly more than a judicial exception.

The Examiner’s Response 
The Examiner has carefully considered applicant’s arguments and respectfully disagrees. Applicant asserts that the amended independent claims are not directed to an abstract idea because the claims are not directed to a mental process of "processing the received problem report to determine what tools and/or parts are needed to solve the problem.", and this does not establish the broadest reasonable interpretation (BRI) of the claim as a whole. Also, the claims are not a method of organizing human activity but instead recite specifics such as "using geolocation information from a mobile device associated with the contacted mechanic to track travel of the contacted mechanic to the non-operational aircraft and to provide to the crew of the non-operational aircraft, a notification of the mechanic's proximity and/or estimated time of arrival to the non- operational aircraft.", and automatic processing is used to rapidly perform various tasks in a highly efficient manner to provide electronic based arrangements for repairing a non-operational aircraft. However, the Examiner respectfully disagrees. While applicant asserts the steps in claim 1, such as ‘automatically and remotely determining attribute availability status values…’, ‘calculating a score representing suitability and efficacy of mechanics having available status values…’, ‘based on the calculated score, selecting and contacting a mechanic and arranging for the mechanic…’, and ‘using geolocation information from a mobile device associated with the contacted mechanic to track travel of the contacted mechanic to the non-operational aircraft and to provide to the crew of the non-operational aircraft…’ are not a method of organizing human activity, the Examiner contends that these limitations, under their broadest reasonable interpretation, recite a method of organizing human activity. The claims are directed to a managing personal behavior or relationships or interactions between people (following rules or instructions), which is organizing human activity.
	Still further, while applicant asserts the step in claim 1, such as ‘processing the received problem report message with the aircraft-on-ground server to determine tools and/or parts needed to repair the non-operational vehicle’ could not be performed in the human mind, under its broadest reasonable interpretation, these limitations can reasonably be performed by a human mentally or with aid of pen and paper. These limitations, as drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the human mind. For example, the claim limitations encompass a person looking at (observing) the received problem report message and determining what tools and/or parts are needed to repair the non-operational vehicle. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, the claim encompasses a user (person) simply looking at the received problem report message could determine tools and/or parts needed to repair the non-operational vehicle in his/her mind or by a human using a pen and paper. And as such are directed to an abstract idea. Although, the amended independent claims recite the limitation of electronically receiving, with an aircraft-on-ground server including a database and a supply-and-demand matching engine, a program report message from a non-operational aircraft; initiating electronic communications to arrange for the provision of such tools and/or parts to the site of the non-operational aircraft; in response to the received problem report message and based on location of the non-operational aircraft, dynamically searching for a mechanic to repair the non-operational vehicle, the additional details do not alter the performance of the limitation. The receiving step does not elevate this limitation from insignificant extra-solution data gathering. The initiating and searching steps do not elevate this limitation from insignificant extra-solution activity. Regarding the use of an automatic processing to rapidly perform these steps, the examiner submits that these limitations are mere instructions to apply the above-noted abstract idea by merely using a computer to perform the process (MPEP §2106.05). The additional elements recited in the claims as presented (the at least one processor is recited as performing each of the steps) are recited at a high level of generality, i.e. as a generic processor performing a generic computer function of processing data and merely automate the processing step. The generic processors are no more than mere instructions to apply the exception using a generic computer component. The claims as a whole merely describe how to generally “apply” the otherwise mental judgments in a generic or general purpose computing environment. As such, the Examiner submits that a person could perform processing the received problem report message with the aircraft-on-ground server to determine tools and/or parts needed to repair the non-operational vehicle, either mentally or using pen and paper. Therefore, the rejection of such claims under 35 USC § 101 rejection is maintained herein.
Examiner notes that the rejection has been modified reflecting the amendments most recently submitted by applicant.
Applicant’s arguments/amendments with respect to the rejection of claims 1-15 under 35 USC 103 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1, 5, 6, 8, and 12 are objected to because of the following informalities:
Claim 1, line 5, “program report message” appears to be a typographical error. The Examiner assumes that it should read “problem report message”.
Furthermore, claim 1, line 17, “mechanics” should read “the mechanics”.
Further, in claim 1, lines 9, 13-14, 18, and 21, there are several instances of “non-operational vehicle” and “non-operational aircraft”.  For purposes of examination, the Examiner assumes these are the same aircraft/vehicle.  For clarity purposes, the claims should be amended such that all instances of “non-operational vehicle” are corrected to “non-operational aircraft” to ensure that these limitations are consistent.  
Claim 5, line 2, the Examiner assumes that “non-operational vehicle” should read “non-operational aircraft”.
Claim 6, line 1, the Examiner assumes that “non-operational vehicle” should read “non-operational aircraft”.
Claim 8, lines 16 and 21, the Examiner assumes that “non-operational vehicle” should read “non-operational aircraft”.
Further, claim 8, lines 16 and 18, “mechanics” should read “the mechanics”.
Claim 12, line 2, the Examiner assumes that “non-operational vehicle” should read “non-operational aircraft”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the limitation “the site of the non-operational aircraft” at line 11 is unclear. There is insufficient antecedent basis for this limitation in the claim.
Furthermore, the limitation “the crew of the non-operational aircraft” at line 24 is unclear. There is insufficient antecedent basis for this limitation in the claim.
As to claim 5, the limitation “crew” at line 3 is unclear. Specifically, it is unclear to the Examiner if this is the same “crew” previously recited in claim 1 or different crew.
As to claim 8, the limitation “a mechanic” at line 20 is unclear. Specifically, it is unclear to the Examiner if this is the same “mechanic” previously recited at lines 10-11 or different mechanic.
Further, the limitation “attribute availability status values” at line 17 is unclear. Specifically, it is unclear to the Examiner if this is the same “attribute availability status values” previously recited at line 13 or different attribute availability status values.
Furthermore, the limitation “mechanic mobile device” at line 22 is unclear. Specifically, it is unclear to the Examiner if this is the same “mechanic mobile device” previously recited at line 17 or different mechanic mobile device.
As to claim 12, the limitation “crew” at line 3 is unclear. Specifically, it is unclear to the Examiner if this is the same “crew” previously recited in claim 8 or different crew.
Claims 2-4, 6, 7, 9-11, and 13-15 are rejected as being dependent upon a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1 and 8 are directed toward non-statutory subject matter, as shown below:

STEP 1: Do claims 1 and 8 fall within one of the statutory categories?  Yes.  The claims are directed toward a machine and a process which falls within one of the statutory categories.

STEP 2A (PRONG 1): Are the claims directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claims are directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The independent claims (claims 1 and 8) recite a method of organizing human activity. The claims recite the limitation of automatically and remotely determining attribute availability status values of each of plural mechanics determined by the dynamic search; calculating a score representing suitability and efficacy of mechanics having available status values to repair the non-operational vehicle based on mechanic qualifications and estimated time of said mechanics to arrive at the location of the non-operational aircraft; based on the calculated score, selecting and contacting a mechanic and arranging for the mechanic to travel to the non-operational vehicle; using geolocation information from a mobile device associated with the contacted mechanic to track travel of the contacted mechanic to the non-operational aircraft and to provide to the crew of the non-operational aircraft, a notification of the mechanic's proximity and/or estimated time of arrival to the non-operational aircraft, which is a method of managing personal behavior or relationships or interactions between people (following rules or instructions), which is organizing human activity. Thus, the claims recite an abstract idea.  Still further, the claims recite the limitation of processing the received problem report message with the aircraft-on-ground server to determine tools and/or parts needed to repair the non-operational vehicle. Under its broadest reasonable interpretation, this limitation, as drafted, can reasonably be performed in the human mind using pen and paper, otherwise considered a mental process, which is an abstract idea. For example, the claim limitations encompass a person looking at (observing) the received problem report message and determining what tools and/or parts are needed to repair the non-operational vehicle. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, the claim encompasses a user (person) simply processing the received problem report message with the aircraft-on-ground server to determine tools and/or parts needed to repair the non-operational vehicle in his/her mind or by a human using a pen and paper. The mere nominal recitation of at least one processor (claim 1) or a smart and shared services platform (claim 8) does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.
	
STEP 2A (PRONG 2): Do the claims recite additional elements that integrate the judicial exception into a practical application?  No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1 and 8 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. This judicial exception is not integrated into a practical application because the claim(s) recites additional elements of electronically receiving, with an aircraft-on-ground server including a database and a supply-and-demand matching engine, a program report message from a non-operational aircraft, initiating electronic communications to arrange for the provision of such tools and/or parts to the site of the non-operational aircraft, in response to the received problem report message and based on location of the non-operational aircraft, dynamically searching for a mechanic to repair the non-operational vehicle, including, at least one processor (claim 1), and a smart and shared services platform (claim 8). The receiving step is recited at a high level of generality (i.e. as a general means of receiving data from a non-operational aircraft) and amount to no more than data gathering, which is a form of extra solution activity. The initiating and searching steps are recited at a high level of generality and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. The at least one processor in claim 1 and smart and shared services platform in claim 8 merely describe how to generally “apply” the otherwise mental judgments in a generic or general purpose computing environment.  The at least one processor and smart and shared services platform are recited at a high level of generality and merely automate the processing step. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to the abstract idea.

STEP 2B: Do the claims recite additional elements that amount to significantly more than the judicial exception? No, the claims do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements in the claims amount to no more than insignificant extra-solution activity. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).

CONCLUSION
Thus, since claims 1 and 8 are: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1 and 8 are directed towards non-statutory subject matter.
Examiner additionally notes claims 2-7 depend from claim 1 and claims 9-15 depend from claim 8. 
Dependent claims 2-7 and 9-15 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more. For example, in claim 2, the additional limitations of sending an electronic text message to at least one mechanic's mobile device is recited at a high level of generality and amounts to mere post solution actions, which is a form of insignificant extra-solution activity, using a similar analysis applied to claims 1 and 8 above. As a further example, in claim 4, checking location of the mechanic is recited at a high level of generality and amounts to mere post solution actions, which is a form of insignificant extra-solution activity, using a similar analysis applied to claims 1 and 8 above.
As such, claims 1-15 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al., US 2005/0015292 A1, hereinafter referred to as Wilson, in view of Flores et al., US 2003/0036939 A1, hereinafter referred to as Flores, respectively.
As to claim 1, Wilson teaches a method for coordinating non-operational aircraft maintenance repair and overhaul efforts comprising performing, with at least one processor, operations comprising:
(a)	electronically receiving, with an aircraft-on-ground server including a database and a supply-and-demand matching engine, a program report message from a non-operational aircraft (see at least FIG. 1 and paragraph 18 the service support system 102 may interface with a service request system 104 to acquire service orders or requests. The service request system 104 may, for example, be a workforce administration system (WFA/C) or service order and provisioning systems having service request capabilities such as Service Order Retrieval and Distribution (SORD) and Ameritech Service Order Negotiation (ASON)); 
(c)	in response to the received problem report message and based on location of the non-operational aircraft, dynamically searching for a mechanic to repair the non-operational vehicle, including (see at least Abstract. See also at least paragraphs 29-30, and 37. See also at least paragraph 40 regarding the dispatch/assignment module 232 processes a service request received via the service request interface 212 to determine which tasks are associated with the service request. The dispatch/assignment module 232 may determine to which technicians to assign the tasks associated with the service order); 
(c1)	automatically and remotely determining attribute availability status values of each of plural mechanics determined by the dynamic search (see at least paragraphs 37-40), and 
(c2)	calculating a score representing suitability and efficacy of mechanics having available status values to repair the non-operational vehicle based on mechanic qualifications and estimated time of said mechanics to arrive at the location of the non-operational aircraft (see at least paragraph 23, 30, 40 regarding the dispatch/assignment module 232 may determine expected job completion times associated with a technician based on technician statistics and use that information in conjunction with a geo-location to determine which technician may be assigned to a specific task. For example, based on technician statistics, a technician A may be expected to complete a first task five minutes hence and have an expected travel time to the next task of ten minutes. Technician B may have completed a task but be expected to travel 20 minutes to the next task. In one case, the dispatch/assignment module 232 may assign the task to the technician A while leaving technician B idle or assigning a subsequent task to technician B); 
(d)	based on the calculated score, selecting and contacting a mechanic and arranging for the mechanic to travel to the non-operational vehicle (see at least FIG. 4 and paragraph 51-53); and 
(e)	using geolocation information from a mobile device associated with the contacted mechanic to track travel of the contacted mechanic to the non-operational aircraft and to provide to the crew of the non-operational aircraft, a notification of the mechanic's proximity and/or estimated time of arrival to the non-operational aircraft (see at least paragraph 23 and 30 regarding the geo-location system 114. See also at least paragraph 35 regarding a user interface 228).
Wilson does not explicitly teach processing the received problem report message with the aircraft-on-ground server to determine tools and/or parts needed to repair the non-operational vehicle and initiating electronic communications to arrange for the provision of such tools and/or parts to the site of the non-operational aircraft.
However, Flores teaches processing the received problem report message with the aircraft-on-ground server to determine tools and/or parts needed to repair the non-operational vehicle and initiating electronic communications to arrange for the provision of such tools and/or parts to the site of the non-operational aircraft (see at least paragraph 13 regarding the pre-scheduling activity may include the identification of the parts and/or tools necessary for the maintenance, if they have not already been identified. Then the availability of the needed parts or tools may be identified. For example, a determination may be made, automatically or manually, that the needed part is in a local inventory, or if the part needs to be ordered, either from a remote inventory location or a supplier etc. If the part, or tool, is not available then it may be ordered from the appropriate location. In one embodiment, the availability may include an expected availability date of the parts and/or tools).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Flores which teaches processing the received problem report message with the aircraft-on-ground server to determine tools and/or parts needed to repair the non-operational vehicle and initiating electronic communications to arrange for the provision of such tools and/or parts to the site of the non-operational aircraft with the system of Wilson as both systems are directed to a system and method for providing maintenance services, and one of ordinary skill in the art would have recognized the established utility of processing the received problem report message with the aircraft-on-ground server to determine tools and/or parts needed to repair the non-operational vehicle and initiating electronic communications to arrange for the provision of such tools and/or parts to the site of the non-operational aircraft and would have predictably applied it to improve the system of Wilson.
As to claim 7, Wilson teaches wherein the arranging includes mapping location of the mechanic (see at least paragraph 23 and 30 regarding the geo-location system 114. See also at least paragraph 35 regarding a user interface 228).
As to claim 8, Examiner notes claim 8 recites similar limitations to claim 1 and is rejected under the same rational.

Claim(s) 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al., US 2005/0015292 A1, hereinafter referred to as Wilson, in view of Flores et al., US 2003/0036939 A1, hereinafter referred to as Flores, and further in view of Hadad, US 2018/0107966 A1, hereinafter referred to as Hadad, respectively.
As to claim 2, Wilson, as modified by Flores, does not explicitly teach wherein the contacting comprises sending an electronic text message to at least one mechanic's mobile device.
However, such matter is taught by Hadad (see at least paragraphs 24-27 regarding the communication module 235 transmits the notifications and requests as at least one of a text message, a voice message and an electronic mail).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Hadad which teaches wherein the contacting comprises sending an electronic text message to at least one mechanic's mobile device with the system of Wilson, as modified by Flores, as both systems are directed to a system and method for providing maintenance services, and one of ordinary skill in the art would have recognized the established utility of sending an electronic text message to at least one mechanic's mobile device and would have predictably applied it to improve the system of Wilson as modified by Flores.
As to claim 9, Examiner notes claim 9 recites similar limitations to claim 2 and is rejected under the same rational.

Claim(s) 3-5, 10-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al., US 2005/0015292 A1, hereinafter referred to as Wilson, in view of Flores et al., US 2003/0036939 A1, hereinafter referred to as Flores, and further in view of Amin et al., US 2013/0132140 A1, hereinafter referred to as Amin, respectively.
As to claim 3, Wilson, as modified by Flores, does not explicitly teach wherein the arranging comprises arranging and/or synchronizing transportation for the mechanic.
However, such matter is taught by Amin (see at least paragraph 19 regarding when a user makes a service request, the user can specify a location or region related to the service request. In one example, for a transport service request, the user can specify a pick-up location or region and/or a drop-off location or region via one or more user interface features provided by a service application. Based on the specified region, the service application and/or the on-demand service system can determine one or locations of interests and locations related to the user. The service application and/or the on-demand service system can use the determined locations in order to determine a likely location for the user. See also at least paragraph 43 regarding the on-demand service application 110 can provide location information to the on-demand service system 170 so that the on-demand service system 170 can arrange for a service to be provided to a user (e.g., arrange a transport service or an entertainment provider service). See also at least paragraph 44 regarding a transport on-demand service system 170 can maintain information about the number of available vehicles, the number of available drivers, which drivers are currently performing a transport service, which drivers are ready to pick up users, the current location of the vehicles, the direction and destination of the vehicles in motion, etc., in order to properly arrange the transport service between users and drivers, which the Examiner interprets to be the same as arranging and / or synchronizing transportation for the mechanic wherein arranging and/or synchronizing transportation includes arranging for a transport service to a user and/or synchronizing transportation for a user).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Amin which teaches the on-demand service system can arrange for a service to be provided to a user (e.g., arrange a transport service or an entertainment provider service) with the system of Wilson, as modified by Flores, because arranging and / or synchronizing transportation for the mechanic is an obvious operation in light of arranging for a service to be provided to a user of Amin, and one of ordinary skill in the art would have recognized the established utility of arranging and/or synchronizing transportation for the mechanic and would have predictably applied it to improve the system of Wilson as modified by Flores.
As to claim 4, Wilson teaches wherein the arranging further comprises checking location of the mechanic (see at least paragraph 23 regardingtThe geo-location system 114 may, for example, supply location data associated with technicians. Such a system 114 may include a Global Positioning System (GPS) locater associated with service delivery vehicles. Location data from the geo-location system 114 may be used in determining efficient assignment of technicians to a particular service request, Wilson).
As to claim 5, Wilson, as modified by Flores, does not explicitly teach wherein tracking location of the mechanic as the mechanic travels to the non-operational vehicle includes informing crew of the estimated arrival time of the mechanic.
However, such matter is taught by Amin (see at least paragraphs 43-44 regarding the on-demand service application 110 can provide location information to the on-demand service system 170 so that the on-demand service system 170 can arrange for a service to be provided to a user (e.g., arrange a transport service or an entertainment provider service), and a transport on-demand service system 170 can maintain information about the current location of the vehicles, the direction and destination of the vehicles in motion. See also at least paragraph 50 and 59 regarding for an on-demand transport service, the summary panel can provide region-specific information, such as the estimated time of arrival for pickup (based on the user's current location or pickup location and the current locations of the available vehicles of the selected type), which the Examiner interprets to be the same as tracking location of the mechanic as the mechanic travels to the non-operational vehicle includes informing crew of the estimated arrival time of the mechanic wherein tracking location includes maintaining information about the current location of the vehicles and wherein informing crew of the estimated arrival time includes identifying the estimated time of arrival of the driver).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Amin which teaches a transport on-demand service system can maintain information about the number of available vehicles, the number of available drivers, which drivers are currently performing a transport service, which drivers are ready to pick up users, the current location of the vehicles, the direction and destination of the vehicles in motion, etc., in order to properly arrange the transport service between users and drivers with the system of Wilson, as modified by Flores, because tracking location of the mechanic as the mechanic travels to the non-operational vehicle and informing crew of the estimated arrival time of the mechanic are obvious operations in light of maintaining and providing information of Amin, and one of ordinary skill in the art would have recognized the established utility of informing crew of the estimated arrival time of the mechanic and would have predictably applied it to improve the system of Wilson as modified by Flores.
As to claim 10, Examiner notes claim 10 recites similar limitations to claim 3 and is rejected under the same rational.
As to claim 11, Examiner notes claim 11 recites similar limitations to claim 4 and is rejected under the same rational.
As to claim 12, Examiner notes claim 12 recites similar limitations to claim 5 and is rejected under the same rational.
As to claim 14, Wilson, as modified by Flores, does not explicitly teach wherein the arranging includes mapping location and/or tracking location for resources needed to solve the problem.
However, such matter is taught by Amin (see at least paragraphs 17-18 regarding a plurality of service options for an on-demand service (e.g., types of vehicles that can provide a transport service for the user, types of food trucks, delivery methods, etc.), based on a region where the user is located (e.g. the device's real-time location). See also at least paragraphs 76 and 77 regarding the transport service system can also use one or more databases of streets and roads for maps (e.g., including external databases maintained by third parties or other map sources) to determine how the graphic vehicle indicators 315 can be oriented and moved on a map that is presented to the user. See also at least paragraph 100 regarding mapping/GPS functionality, which the Examiner interprets to be the same as mapping location and/or tracking location for resources needed to solve the problem wherein mapping and/or tracking location includes the mapping/GPS functionality of the computing device to determine a region of the device when the request is made).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Amin which teaches a plurality of service options for an on-demand service (e.g., types of vehicles that can provide a transport service for the user, types of food trucks, delivery methods, etc.), based on a region where the user is located (e.g. the device's real-time location), and the service application can utilize, for example, the mapping/GPS functionality of the computing device to determine a region of the device when the request is made with the system of Wilson, as modified by Flores, because mapping and/or tracking location is an obvious operation in light of utilizing the mapping/GPS functionality of Amin, and one of ordinary skill in the art would have recognized the established utility of having wherein the arranging includes mapping location and/or tracking location for resources needed to solve the problem and would have predictably applied it to improve the system of Wilson as modified by Flores.

Claim(s) 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al., US 2005/0015292 A1, hereinafter referred to as Wilson, in view of Flores et al., US 2003/0036939 A1, hereinafter referred to as Flores, and further in view of Poisson et al., US 2008/0159158 A1, hereinafter referred to as Poisson, respectively.
As to claim 6, Wilson, as modified by Flores, does not explicitly teach wherein the non-operational vehicle reports a problem electronically using an Engine Indicating and Crew Alerting System (EICAS).
However, such matter is taught by Poisson (see at least FIG. 8 and paragraph 29, 31, 38, and 49 regarding the on-board systems 48).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Poisson which teaches wherein the non-operational vehicle reports a problem electronically using an Engine Indicating and Crew Alerting System (EICAS) with the system of Wilson, as modified by Flores, as both systems are directed to a system and method for providing maintenance services, and one of ordinary skill in the art would have recognized the established utility of having wherein the non-operational vehicle reports a problem electronically using an Engine Indicating and Crew Alerting System (EICAS) and would have predictably applied it to improve the system of Wilson as modified by Flores.
As to claim 13, Examiner notes claim 13 recites similar limitations to claim 6 and is rejected under the same rational.

Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al., US 2005/0015292 A1, hereinafter referred to as Wilson, in view of Flores et al., US 2003/0036939 A1, hereinafter referred to as Flores, and further in view of Apostolides, US 2010/0241481 A1, hereinafter referred to as Apostolides, respectively.
As to claim 15, Wilson, as modified by Flores, does not explicitly teach a display that displays a progress bar graphically showing percentage completion.
However, such matter is taught by Apostolides (see at least paragraph 125 regarding a percentage complete status field).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Apostolides which teaches a display that displays a progress bar graphically showing percentage completion with the system of Wilson, as modified by Flores, as both systems are directed to a system and method for providing service operations, and one of ordinary skill in the art would have recognized the established utility of having a display that displays a progress bar graphically showing percentage completion and would have predictably applied it to improve the system of Wilson as modified by Flores.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wetzer et al. (US 7440906 B1) regarding a system and method for managing maintenance of equipment includes identifying a planned MRO task and a first set of components associated with the task and determining a set of probabilities associated with a second set of components and indicating that the second set of components will require maintenance during the planned MRO task.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE S. PARK whose telephone number is (571)272-3151. The examiner can normally be reached Mon-Thurs 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M ANTONUCCI can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.P./Examiner, Art Unit 3666              

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666